5^5-/5
                               ELECTRONIC RECORD




COA#        11-13-00099-CR                       OFFENSE:       22.02


            Gary Jay McCoy v.
STYLE:      The State Of Texas                   COUNTY:        Ector

COA DISPOSITION:       AFFIRMED                  TRIAL COURT:   161st District Court


DATE:4/16/15                      Publish: NO    TCCASE#:       B-40;007




                        IN THE COURT OF CRIMINAL APPEALS



           Gary Jay McCoy v.
style      The State of Texas                        cca#:      PD-0595-15
         ApfEL-LAMT^                  Petition       CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                  DATE:

        /{e.'/L>se</                                 JUDGE:

DATE: <<t*7?,      /£. 2£)/tT                        SIGNED:                           PC:

JUDGE:     f<^-                                      PUBLISH:                          DNP:




                                                                                       MOTION FOR

                                                   REHEARING IN CCA IS:

                                                   JUDGE:




                                                                            ELECTRONIC RECORD